Citation Nr: 0613196	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in January 2001.  The appellant is 
the veteran's widow.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2004 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia for additional development.  The case is again 
before the Board for adjudication.  

The issue of entitlement to service connection for Dependency 
and Indemnity (DIC) benefits under the provisions of 
38 U.S.C. § 1318 (West 2005); 38 C.F.R. § 3.22 (2005) was 
raised at the veteran's September 2004 travel board hearing 
and was discussed in the November 2005 Supplemental Statement 
of the Case.  However, under 38 C.F.R. § 19.31 (2005), a 
Supplemental Statement of the Case cannot be used to announce 
decisions on an issue not addressed in the Statement of the 
Case.  Consequently, the issue of entitlement to DIC benefits 
under the provisions of 38 U.S.C. § 1318 is referred to the 
RO for the issuance of an appropriate rating decision.  


FINDINGS OF FACT

1.  The veteran died in January 2001 at the age of 79.  The 
cause of death was pancreatic cancer with metastasis; 
significant conditions contributing to death but not related 
to the underlying cause of death were diabetes and 
hypertension.  
2.  At the time of the veteran's death, service connection 
was in effect for major depression, recurrent, with mood 
congruent psychotic features, 100 percent disabling effective 
January 18, 1994; moderately advanced arrested pulmonary 
tuberculosis, zero percent disabling; and a gunshot wound 
scar of the lower back, zero percent disabling.  

3.  Pancreatic cancer, diabetes, and hypertension were not 
shown in service or within one year after service discharge 
and are not related to service.

4.  The evidence of record does not show that the veteran's 
death is related to service or to service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Pancreatic cancer, diabetes, and hypertension were not 
incurred in or aggravated by service, nor may they be 
presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, a 
letter was sent to the appellant by the RO in December 2004 
in which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
she was responsible for providing and what evidence VA would 
be obtaining.  The letter explained what evidence VA needed 
from the appellant and told her that VA would request records 
for her if she provided sufficient information to identify 
the records.  Although additional medical evidence was 
subsequently received from the appellant without a waiver of 
RO review, this evidence is duplicative of evidence already 
on file.   There is no indication in the record that 
additional evidence required to decide the issue on appeal is 
available and not part of the claims file.  

The duty to notify includes informing the appellant that she 
must send in all evidence in her possession pertaining to the 
claim.  38 C.F.R. § 3.159(b)(1).  The letter sent by VA to 
the appellant in December 2004 stated "[i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  Additionally, the provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the appellant in the 
November 2005 Statement of the Case.  Consequently, the duty 
to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The Board notes that the appellant was not informed that an 
effective date would be assigned if her claim was granted.  
However, since the appellant's claim for service connection 
for the cause of death is being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Nevertheless, a medical nexus 
opinion in this case is not necessary based on the evidence 
now of record.  The Board concludes that all available 
evidence that is pertinent to the claim decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For certain chronic 
disorders, including pancreatic cancer, diabetes, and 
hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Moreover, service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2005).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Analysis

The veteran died in January 2001 at the age of 79.  The death 
certificate reported the cause of death as pancreatic cancer; 
significant conditions contributing to death but not related 
to the underlying cause of death were diabetes and 
hypertension.  At the time of the veteran's death, the only 
compensable service-connected disability was a psychiatric 
disability, which was assigned a 100 percent evaluation 
effective January 18, 1994.

The appellant testified at her September 2004 personal 
hearing that the veteran's death was related to either his 
service-connected disabilities or to the medication that he 
took for those disabilities and that he had been totally 
disabled since 1982 due to his service-connected 
disabilities.  

The veteran's service medical records do not show any 
evidence of pancreatic cancer, diabetes, or hypertension.  In 
fact, the veteran's pancreatic cancer, diabetes, and 
hypertension were not shown in service or for many years 
after service discharge, and there is no medical evidence 
that establishes a direct nexus between the veteran's 
pancreatic cancer, diabetes, or hypertension and his military 
service.  

In the absence of such evidence, the applicable regulations 
noted above require a showing that a service-connected 
disorder caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.

In order to establish whether a service-connected disorder 
contributed to death, there must be evidence of death; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

However, a review of the record fails to disclose any medical 
evidence that specifically demonstrates a relationship 
between the veteran's service-connected psychiatric 
disability, pulmonary disability, or gunshot wound scar, 
including any medication prescribed for the disabilities, and 
his death from pancreatic cancer, diabetes, and hypertension.  


There were no complaints or findings of pancreatic cancer, 
diabetes, or hypertension on VA examinations in November 1948 
and October 1950.  In fact, the initial post-service medical 
evidence of any of the disabilities was not until elevated 
blood pressure readings were shown on VA examination in 
October 1979, which is over 33 years after service discharge.  
Pancreatic cancer was diagnosed on VA hospitalization in 
September 1993.  Additionally, there is no medical opinion on 
file showing a causal connection between any of the veteran's 
service-connected disabilities and his death from pancreatic 
cancer with significant contributing conditions involving 
diabetes and hypertension.

With respect to hearing testimony and written contentions 
from the appellant to the effect that there was a causal 
relationship between the veteran's service-connected 
disabilities and his death, the Board notes that it is well-
established that a lay person without medical training is not 
considered competent to offer opinions regarding medical 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See, e.g., 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Since the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion as to the relationship 
between the service-connected disabilities and the cause of 
the veteran's death.  See 38 C.F.R. § 3.159(a)(2) ("competent 
lay evidence" means any evidence not requiring specialized 
education, training or experience); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of a relationship between the veteran's death to his military 
service or to a service-connected disorder, the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In conclusion, for the reasons and bases expressed above, the 
benefit sought on appeal is denied.  In so concluding, the 
Board in no way intends to minimize the veteran's honorable 
service to this country or the appellant's sincerity in 
pursuing this claim.  However, the Board is obligated to 
decide cases based on the evidence before it.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (finding that the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


